Determination of respondent Police Commissioner dated March 6, 1995, which dismissed petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Walter Schackman, J.], entered October 5, 1995), is dismissed, without costs.
Respondent’s determination that petitioner struck his estranged wife in the head with a gun and handcuffed her against her will to prevent her from seeking help is supported by substantial evidence. Allegations regarding the complainant’s mental history raise issues of credibility which were resolved in administrative proceedings and will not be disturbed by this Court (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The penalty of dismissal is not so disproportionate to the offense as to be shocking to this Court’s sense of fairness (Trotta v Ward, 77 NY2d 827). We have considered petitioner’s other contentions and find them to be without merit. Concur—Ellerin, J. P., Wallach, Williams, Tom and Andrias, JJ.